DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 16-18, the instant claims recite the limitation of "a computer program product comprising a computer readable storage medium for storing an instruction". The claims are directed toward an article of manufacture and normally would be statutory.  However, the specification does not define “computer readable storage medium." Thus under the broadest reasonable interpretation of "computer readable storage medium" the claim is directed toward non-statutory type computer readable storage media such as transitory signals and propagating waves.  Applicant is advised to amend the respective claims to exclude 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a third reflecting device”.  However, there is no first or second reflecting device in claim 1, from which claim 10 depends. There is, however, a first and second reflecting device in claim 9.  It is unclear if claim 10 has a typo and should depend from claim 9 instead of claim 1; or if it was intended to depend from claim 1.  If the second is true, then claim 1 or 10 needs to be amended to clarify where the first and second reflecting devices are (i.e. they should be added to claim 1).  
For examination purposes, the examiner is treating claim 10 as if it depends from claim 9.  Clarification and correction are required. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “virtual image data extractor” and “real image data extractor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (U.S. Patent Application Publication No. 2013/0088516 A1) (cited in Applicant’s IDS).

	Regarding claim 1: 
	Ota teaches: an augmented reality display apparatus (claim 1), comprising: 
	a virtual image data extractor, configured to extract virtual image data of a virtual image; a real image data extractor, configured to extract real image data of a real image (e.g. claim 1 and paras. 6-12, which teaches a superimposition inhibit object acquisition means, for acquiring superimposition inhibit object (i.e. a real object) information related to a superimposition inhibit object existing in the real space, in ; and 
	an image controller (claim 1, virtual object display control unit and image analysis unit) connected with the virtual image data extractor and the real image data extractor respectively, the image controller being configured to, based on the extracted virtual image data and the extracted real image data, determine coincide data of the virtual image data and the real image data, and 
	obtain visual object information of the coincide data, 
	wherein the visual object information includes at least one visual object and corresponding visual object position data, and the visual object and a non-visual object shielded by it are located within the coincide data; 
	the image controller being further configured to, based on the visual object information, control a content corresponding to the visual object to be in a display state, and control a content corresponding to the non-visual object to be in a non-display state (see e.g. claims 1, 3-6 and paras. 6-12. The functions performed by the apparatus of claim 1, and as described in paras. 6-12, is to make sure that there is no overlap between a virtual object and a portion of the real scene where there is a superimposition inhibit object information, and if that is the case, to change .
	In view of the above, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention to have modified the applied reference, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	That is, to have modified the functions of Ota’s virtual object display control unit and image analysis unit to correspond to the claimed image controller, and to have modified the functions performed by the apparatus of Ota’s claim 1, such that the superimposition inhibit object of Ota, corresponds to the real image of claim 1, as taught/suggested by Ota and mapped above. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	


	Regarding claim 12: see also claim 1. 
	The method of claim 12 corresponds to the functions performed by the augmented reality display apparatus of claim 1.  Thus, the same rationale for rejection applies. 
	 

	Regarding claim 16: see also claim 12. 
	Ota further teaches: a computer program product, comprising a computer readable storage medium for storing an instruction (para. 50, software/instructions loaded onto a computer system having a CPU, via hard disk or flash memory having a storage medium for storing the software), wherein the instruction, when being executed, enables at least one central processing unit of a computing device to carry out the steps of: 
	The steps of claim 16 corresponds to the method of claim 12.  Thus, the same rationale for rejection applies. It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, to have had the method of claim 12 performed as instructions, as mapped above. The motivation would be to take advantage of known compute architecture to perform tasks. 



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Schowengerdt (U.S. Patent Application Publication No. 2015/0248786 A1). 

	Regarding claim 11:
	The applied reference to claim 1 does not proactively teach claim 11. 
	In analogous art, Schowengerdt teaches: the augmented reality display apparatus according to claim 1, wherein the real image data extractor comprises a spatial light modulator (e.g. paras. 142-44, 183-84. For claim interpretation purposes, the examiner is interpreting Applicant’s apparatus of claim 1 such to include a spatial light modulator (SLM) as part of its mechanism for modulating image light for an augmented reality setting (real and virtual).  This is taught by Schowengerdt for devices and apparatus for augmented reality.  Applicant’s specification describes a SLM as part of an apparatus that also includes polarizers, beam splitters, etc. see Figs. 5-8b.  The examiner’s interpretation is a broad, reasonable interpretation consistent with Applicant’s specification. Should Applicant disagree, claim 11 needs to be amended to provide more specifications as to what the SLM performs specifically or how it functions to differentiate from a SLM of Schowengerdt). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have combined and modified the applied references in view of Schowengerdt to have obtained the above. The motivation would be to take advantage of known devices to modify image light. 


Allowable Subject Matter
Claims 2-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to display systems having components to modifying light.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613